         

[ ] = Confidential Treatment Requested Under

17 C.F.R. §§ 200.80(b)(4) and 240.24b-2; Text

Omitted and Filed Separately with the Securities

and Exchange Commission

 

Exhibit 10.49

 

Zymetrics Transition Agreement

 

THIS AGREEMENT (the “Transition Agreement”) dated as of May 28, 2004 is made by
and among Diversa Corporation (“Diversa”), a Delaware corporation, Zymetrics,
Inc., a Delaware corporation (“Zymetrics” and successor to Novartis Enzymes,
Inc.), Syngenta Seeds AG (“Syngenta Seeds” and successor to Novartis Seeds AG),
a Swiss corporation, and Syngenta Participations AG (“Syngenta”), a Swiss
corporation (individually a “Party” and collectively the “Parties”).

 

WHEREAS Diversa and Zymetrics are parties to the Research and Development
Agreement dated and effective as of December 1, 1999 (the “Zymetrics
Agreement”), and Diversa and Syngenta Seeds are parties to the Joint Venture
Agreement dated and effective as of December 1, 1999 (the “Joint Venture
Agreement”);

 

WHEREAS the Joint Venture Agreement and the Zymetrics Agreement will each
terminate on November 30, 2004;

 

WHEREAS Diversa and Syngenta are parties to the Amended and Restated Research
Collaboration Agreement entered into as of January 3, 2003 (the “Research
Collaboration Agreement”);

 

WHEREAS Diversa and Syngenta Seeds desire to amend the Joint Venture Agreement
and whereas Diversa and Zymetrics desire to amend the Zymetrics Agreement to
provide for the transition of certain rights and obligations under the Joint
Venture Agreement and the Zymetrics Agreement to the Research Collaboration
Agreement, as amended, on the terms and conditions set forth herein; and

 

WHEREAS Diversa and Syngenta desire to amend the Research Collaboration
Agreement accordingly under the terms and conditions of an Amendment entered
into contemporaneously with this Transition Agreement (the “Amendment”).

 

NOW THEREFORE, in consideration of the mutual covenants set forth in this
Transition Agreement, the Parties hereby agree to amend the Joint Venture
Agreement and the Zymetrics Agreement as follows:

 

1.



--------------------------------------------------------------------------------

  1. Definitions

 

The definitions set forth in the Joint Venture Agreement and the Zymetrics
Agreement are amended or expanded as follows:

 

1.1 “CDB” has the meaning set forth under the term “Commercial Development
Biomolecule” in the Joint Venture Agreement.

 

1.2 “Effective Date” means February 21, 2004.

 

1.3 “[…***…] TB Set” means the set of TBs designated by the Zymetrics Research
Committee associated with the […***…] project that are included within the
Pre-Amendment Inventions.

 

1.4 “Post-Amendment Inventions” means all TBs, CDBs, and Biomolecules invented
under the Zymetrics Agreement which are not “Pre-Amendment Inventions.”

 

1.5 “Pre-Amendment Inventions” means the TBs, CDBs and all Biomolecules invented
and precisely described but not yet tested under the criteria set forth in the
project plans to establish TB or CDB status under the Zymetrics Agreement as of
the Effective Date, as documented by written records under the project plans,
which have been described in the list delivered by Diversa to Syngenta as of the
date of execution of this Transition Agreement.

 

1.6 “[…***…] TB Set” means the set of TBs designated by the Zymetrics Research
Committee associated with the […***…] project that are included within the
Pre-Amendment Inventions resulting in the product referred to as “[…***…].”

 

1.7 “TB” has the meaning set forth under the term “Transferred Biomolecule” in
the Zymetrics Agreement.

 

1.8 “TB Sets” mean the […***…] TB Set, […***…] TB Set, […***…] TB Set, […***…]
TB Set, and […***…] TB Set which are each listed separately in the list
referenced in Section 1.5 hereof and as to which Diversa has delivered to
Syngenta as of the date of execution of this Transition Agreement respective
gene sequences and other information to uniquely identify each TB in each set.

 

1.9 “[…***…] TB Set” means the set of TBs designated by the Zymetrics Research
Committee associated with the […***…] project that are included within the
Pre-Amendment Inventions.

 

    2.   

[ ] = Confidential Treatment Requested;

Text Filed Separately with the Securities

and Exchange Commission



--------------------------------------------------------------------------------

1.10 “[…***…] TB Set” means the set of TBs designated by the Zymetrics Research
Committee associated with the […***…] project that are included within the
Pre-Amendment Inventions.

 

1.11 “[…***…] TB Set” means the set of TBs designated by the Zymetrics Research
Committee associated with the […***…] project that are included within the
Pre-Amendment Inventions.

 

  2. Transition to Research and Collaboration Agreement

 

2.1 As of the Effective Date, Syngenta Seeds and Zymetrics agree to transfer
their respective rights and obligations under the Zymetrics Agreement and the
Joint Venture Agreement with respect to the Post-Amendment Inventions and the
Pre-Amendment Inventions, and all related data, information, reports, records,
and intellectual property rights to Syngenta, and Syngenta agrees to accept such
rights and obligations as set forth in the Amendment under the terms of the
Research Collaboration Agreement, as amended by the Amendment.

 

2.2 As of the Effective Date, Diversa agrees that its rights and obligations
with respect to the Post-Amendment Inventions and the Pre-Amendment Inventions,
and all related data, information, reports, records and intellectual property
rights, shall be governed by the terms of the Research Collaboration Agreement,
as amended by the Amendment.

 

2.3 As of the Effective Date, there shall be no further research funding under
the Joint Venture Agreement and the Zymetrics Agreement, and all funding of
Diversa research and development activities by Syngenta or any of its Affiliates
shall be governed by the terms and conditions of the Research Collaboration
Agreement, as amended by the Amendment.

 

2.4 As of the Effective Date, all rights and obligations with respect to
commercialization fees, profit sharing and royalties, or any other payments
specified in the Joint Venture Agreement or the Zymetrics Agreement shall be
governed and superseded by the Research Collaboration Agreement, as amended by
the Amendment. The third to last sentence of Section 10.4 of the Zymetrics
Agreement is hereby deleted and replaced with the following: “The financial
obligations of each Party with respect to Transferred Biomolecules or Commercial
Development Biomolecules under this Agreement, any License executed pursuant to
Section 4.1, or the Joint Venture Agreement shall survive termination or
expiration of this Agreement and be

 

    3.   

[ ] = Confidential Treatment Requested;

Text Filed Separately with the Securities

and Exchange Commission



--------------------------------------------------------------------------------

governed by the terms of the Amended and Restated Research Collaboration
Agreement between Syngenta Participations AG and Diversa dated as of January 3,
2003, as amended.”

 

2.5 As of the Effective Date, Section 2.1 of the Joint Venture Agreement is
amended such that, to the extent Diversa has the right to do so, Diversa agrees
to make available to Syngenta and its Affiliates those rights and technology
which are necessary for Syngenta and its Affiliates to commercialize the
Zymetrics Microbial Products and the Zymetrics Transgenic Products (as defined
in the Amendment).

 

2.6 This Transition Agreement is in full satisfaction of Diversa’s and Syngenta
Seeds’ obligations under the last sentence of Section 9.1 of the Joint Venture
Agreement.

 

  3. Board of Directors and Operational Management of Zymetrics

 

3.1 Articles 4 and 5 of the Joint Venture Agreement are deleted in their
entirety. The management, operation, and control of Zymetrics and its management
shall be in the sole discretion of Syngenta Seeds and its Affiliates. All
Diversa nominees to the Board of Directors of Zymetrics shall tender their
written resignation effective as of the date of this Transition Agreement. The
number of employees or consultants retained by Zymetrics shall be determined by
Zymetrics in its sole discretion. Diversa shall have no obligation to pay for
any Management Expenses, as defined in the Joint Venture Agreement, incurred on
or after the date of this Transition Agreement. Sections 6.1.2 and 6.1.3 of the
Joint Venture Agreement are amended accordingly.

 

  4. Research Advisory Committee; Dispute Resolution Process

 

4.1 Section 3 of the Zymetrics Agreement shall be deleted in its entirety. As of
the Effective Date, the Research Committee under the Research Collaboration
Agreement shall also have the responsibility for the research and development
program for the Pre-Amendment Inventions and the Post-Amendment Inventions, in
accordance with the terms of the Research Collaboration Agreement, as amended by
the Amendment.

 

4.2 The dispute resolution process, including the arbitration provisions, of the
Research Collaboration Agreement shall govern any dispute arising out of the
Zymetrics Agreement or the Joint Venture Agreement. Section 11.3 of the
Zymetrics Agreement is deleted.

 

4.



--------------------------------------------------------------------------------

  5. Non-Compete Agreement

 

5.1 For good and valuable consideration, effective July 16, 2002, Diversa agrees
not to market or commercialize, directly or indirectly, or grant a license to
any Third Party to market or commercialize any TBs, or products containing or
consisting of TBs, within (a) the […***…] TB Set, (b) the […***…] TB Set, (c)
the […***…] TB Set, (d) the […***…] TB Set and/or (e) the […***…] TB Set, which
TBs or products containing or consisting of TBs […***…] (the “[…***…]”).

 

5.2. The obligations set forth in Section 5.1 with respect to TBs within the
[…***…] TB Set, […***…] TB Set, […***…] TB Set, […***…] TB Set, and/or […***…]
TB Set, as applicable, shall continue on a TB Set-by-TB Set basis so long as
either Syngenta Seeds, Syngenta or any of either of their Affiliates is funding
research and/or development activity (internally or externally) or is
manufacturing, selling, marketing or otherwise commercializing […***…].
Diversa’s obligation of non-competition shall survive termination of the
Zymetrics Agreement, the Joint Venture Agreement and the Research Collaboration
Agreement.

 

5.3 Syngenta’s and its Affiliates’ rights and Diversa’s non-competition
obligations as set forth in this Transition Agreement are in addition to, and
not in derogation of, any rights that they have under the Research Collaboration
Agreement, as amended by the Amendment.

 

  6. Termination

 

6.1 The Joint Venture Agreement and the Zymetrics Agreement will terminate as of
November 30, 2004.

 

6.2 Section 9.4 of the Joint Venture Agreement is amended and restated in its
entirety as follows:

 

“9.4 Termination or expiration of this Agreement shall not relieve the parties
or any obligation accruing prior to such termination or expiration, nor shall it
encumber any of the rights accrued to a Party hereunder prior to such
termination or expiration. In addition, upon termination or expiration of this
Agreement, the rights granted to the Parties under Sections 2.1, 2.2 and 2.3 for

 

    5.   

[ ] = Confidential Treatment Requested;

Text Filed Separately with the Securities

and Exchange Commission



--------------------------------------------------------------------------------

Diversa Technology shall survive as they relate to Pre-Amendment Inventions, and
Post-Amendment Inventions. Further, Diversa will not assert against Syngenta,
its Affiliates or Sublicensees any right to patents or know-how it may develop
or acquire after the Research Period with respect to such Pre-Amendment
Inventions and Post-Amendment Inventions, and further provided that the
financial obligations of each party with respect to Pre-Amendment Inventions and
Post-Amendment Inventions under the provisions of Section 6.4, 6.5, 6.6 and
6.10, as amended, are terminated as of the Effective Date of the Transition
Agreement between Diversa, Zymetrics, Syngenta Seeds AG, and Syngenta
Participation AG and are superseded by the Amendment to the Amended and Research
Collaboration Agreement between Diversa and Syngenta Participations AG of even
date herewith. Further, the provisions of Sections 7.1, 7.2, 7.3, 7.4, 8.2, 8.3,
9.3. 9.4, and 10 of the Joint Venture Agreement and the provisions of the
Transition Agreement shall survive the expiration or termination of this
Agreement. Termination of this Agreement pursuant to Section 9.2 shall not limit
any other rights and remedies of the terminating party.”

 

6.3 For avoidance of doubt, certain of the definitions in the Zymetrics
Agreement and the Joint Venture Agreement shall survive termination of such
agreements to the extent used and referenced in the Amendment.

 

IN WITNESS WHEREOF, the Parties have caused this Transition Agreement to be
executed by their duly authorized representatives.

 

Diversa Corporation

     

Zymetrics, Inc.

By:  

/s/ William Baum

      By:  

/s/ Edward C. Lesle

   

William Baum – EVP

         

Secretary

 

Syngenta Seeds AG

     

Syngenta Participations AG

By:  

/s/ Adrian Dubock

      By:  

/s/ Adrian Dubock

   

Adrian Dubock

Head M&A Ventures

         

Adrian Dubock

Head M&A Ventures

By:  

/s/ Marian T. Flattery

      By:  

/s/ Marian T. Flattery

   

Marian T. Flattery

Head of IP and Licensing

         

Marian T. Flattery

Head of IP and Licensing

 

6.